     Case 1:20-cr-00066 Document 83 Filed 08/23/21 Page 1 of 2 PageID #: 648



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

UNITED STATES OF AMERICA

v.                                         CRIMINAL NO. 1:20-00066

JEFFREY M. REED

                       MEMORANDUM OPINION AND ORDER

       Pending before the court are: (1) defendant’s motion in

limine to exclude other bad acts evidence at trial; and (2)

defendant’s motion in limine to preclude the use of photographs

of his residence at trial.         (ECF Nos. 58-1 and 74).       The court

GRANTS the motion in limine asking the court to preclude the

government from “introducing any testimony or other evidence

pertaining to the specific amount of back income taxes and

penalties owed by the defendant as well as any reference to the

period of time in which the defendant has not paid any federal

income taxes.”      The jury may be told that, in 2015, defendant

owed a significant amount on his personal income taxes due to the

IRS.    In so doing, the court finds that the probative value of

that evidence is substantially outweighed by the danger of unfair

prejudice.     The second motion in limine is DENIED as moot as the

government has agreed that it will “not utilize photographs of

Defendant’s multiple signs that he hung indicating that he will

shoot any and all trespassers.”          ECF No. 80 at 1-2.      If the

government believes that defendant opens the door to the
   Case 1:20-cr-00066 Document 83 Filed 08/23/21 Page 2 of 2 PageID #: 649



introduction of such evidence at trial, it should so inform the

court.

     The Clerk is directed to send a copy of this Memorandum

Opinion to counsel of record and to the Probation Office of this

court.

     IT IS SO ORDERED this 23rd day of August, 2021.

                                   ENTER:


                                  David A. Faber
                                  Senior United States District Judge




                                      2
